t c no united_states tax_court linda j romano-murphy petitioner v commissioner of internal revenue respondent docket no 27236-09l filed date on date r or the irs mailed a letter trust fund recovery penalty letter to p notifying her that she would be subject_to the assessment of a penalty under sec_6672 that section imposes a penalty on any person who is responsible for withholding amounts of federal tax and paying them over to the united_states and who willfully fails to fulfill these obligations the penalty is referred to as the trust-fund-recovery penalty in response to the letter p sent the irs a timely protest of the proposed assessment and a request for a conference with the irs office of appeals the irs’s office of appeals did not hold a conference with p nor did the irs make a final administrative determination with respect to the protest this opinion supplements our previously filed opinion romano-murphy v commissioner tcmemo_2012_330 vacated and remanded 816_f3d_707 11th cir on date the irs assessed the trust-fund-recovery penalty against p then the irs engaged in actions to collect the penalty in particular it sent p a notice_of_intent_to_levy and filed a notice of lien on p’s property these actions triggered p’s right to a collection-review hearing under sec_6330 at this collection- review hearing the office of appeals determined that p was liable for the trust-fund-recovery penalty the office of appeals also determined to sustain the collection actions p petitioned the tax_court for review of the determination of the office of appeals we held that p was liable for the penalty romano-murphy v commissioner tcmemo_2012_330 vacated and remanded 816_f3d_707 11th cir we also determined that the irs was not required to make a final administrative determination regarding the protest before assessing the penalty against p p appealed our decision to the u s court_of_appeals for the eleventh circuit the court_of_appeals held that the irs was required to make a final administrative determination regarding p’s protest before assessing the penalty romano-murphy v commissioner f 3d pincite the court_of_appeals held that the source of this requirement is sec_6672 sec_6672 provides that the trust-fund-recovery penalty cannot be imposed on a person until the irs notifies that person that he or she will be subject_to an assessment of the penalty it is the irs’s practice to give this preliminary penalty notice using letter the notice it used in this case sec_6672 alters the three-year period during which the irs is entitled to assess the trust-fund- recovery penalty it does so in two ways first under sec_6672 the three-year period is held open for days after the mailing of the preliminary penalty notice second under sec_6672 if the person makes a timely protest of the proposed assessment in response to the preliminary penalty notice the three- year period is held open until the date that i sec_30 days after the irs makes a final administrative determination with respect to the protest the court_of_appeals held that sec_6672 requires the irs to make a final administrative determination in response to a timely protest before it can assess the penalty the requirement so identified by the court_of_appeals was violated in this case because the irs assessed the penalty against p without making a final administrative determination the court_of_appeals remanded the case for us to determine what action if any should be taken to remedy the irs’s error in assessing the penalty against p before making a final administrative determination held the requirement identified by the court_of_appeals is one of the requirements of applicable law or administrative procedure compliance with which must be verified by the office of appeals in an sec_6330 collection-review hearing held further the assessment of the trust-fund-recovery penalty is invalid and we do not sustain the determination of the office of appeals linda j romano-murphy pro_se kimberly a daigle and john t arthur for respondent contents supplemental opinion background discussion relevant principles of federal tax_procedure a b c d e from the filing of the return to assessment collection the trust-fund-recovery penalty collection-review provisions tax-refund litigation our analysis on remand a b c d the requirement identified by the eleventh circuit that the irs must make a final administrative determination before assessing the trust-fund-recovery penalty should be considered a requirement of applicable law or administrative procedure that must be verified as part of a collection-review hearing the assessment of the trust-fund-recovery penalty against romano-murphy is invalid and the office of appeals erred in sustaining actions to collect the assessment our holding is consistent with the harmless-error principle summary romano-murphy’s request for an injunction under sec_6330 jurisdiction supplemental opinion morrison judge the internal_revenue_service irs sent the petitioner linda j romano-murphy a notice that it would assess a sec_6672 trust-fund-recovery penalty against her the penalty related to the failure of nurses prn llc nprn to withhold federal_insurance_contributions_act fica_taxes and income_tax from its employees’ wages for the second quarter of although romano-murphy timely protested the penalty administratively the irs did not make a final administrative determination regarding her protest instead the irs assessed the penalty it then took actions to collect the penalty ie a notice of proposed levy and a filing of a notice of lien these actions triggered romano-murphy’s right to a collection-review hearing also known as a collection-due-process hearing or a cdp hearing with the office of appeals at the hearing she challenged her liability for the penalty the office of appeals determined that she was liable for the penalty and sustained the proposed levy and the filing of the notice of lien the tax_court reviewed the determination of the office of appeals we held that she was liable for the penalty romano-murphy v commissioner tcmemo_2012_330 at vacated and remanded f 3d 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended 11th cir we also determined that the irs was not required to make a final administrative determination regarding her protest before assessing the penalty in the appeal of our decision the u s court_of_appeals for the eleventh circuit held that sec_6672 required the irs to make a final administrative determination before assessing the penalty romano-murphy v commissioner f 3d pincite the eleventh circuit remanded the case for us to determine what corrective action should be taken to remedy the irs’s violation of this requirement id pincite on remand we hold that the assessment is invalid and that the office of appeals abused its discretion in upholding the proposed levy and the filing of the notice of lien to collect the assessment we do not sustain the determination of the office of appeals background romano-murphy was the chief operating officer and the corporate secretary of nprn nprn was a nurse-staffing company on date nprn filed a form_941 employer’s quarterly federal tax_return for the second quarter of nprn reported that dollar_figure was the amount of its liability to the irs for fica and income_tax that it was required to withhold from its employees’ wages fica_taxes and income_tax must be withheld from wages by the employer and paid over to the united_states sec_3102 sec_3402 sec_7501 144_tc_40 these withholding obligations are among the types of taxes called trust-fund taxes see 132_tc_21 ndollar_figure on date the irs mailed romano-murphy a letter trust fund recovery penalty letter the letter stated that nprn had failed to pay dollar_figure of trust-fund taxes for the second quarter of the letter stated that the irs proposed to assess that amount against romano-murphy as a trust- fund-recovery penalty under sec_6672 the letter stated that she could appeal the proposed assessment by mailing a written protest to the irs within days along with a request for a conference with the office of appeals in the meantime nprn’s operations had been taken over by another company nurses onsite corp romano-murphy worked for the new company until date on date romano-murphy wrote the irs a letter appealing the proposed assessment of the penalty and requesting a conference with the office of appeals the parties agree that this letter was a timely protest the irs did not take any_action in response to the letter on date nurses onsite corp went into bankruptcy on date the irs assessed the trust-fund-recovery penalty of dollar_figure against romano-murphy for nprn’s unpaid trust-fund taxes for the second quarter of the irs sent her a notice of the assessment with a demand for payment within days of the assessment on date the irs served romano-murphy a notice that it proposed to levy to collect from her the trust-fund-recovery penalty for nprn’s trust-fund taxes for the second quarter of the record does not reveal what amount was reflected on this notice if any on date the irs served romano-murphy with a notice that on that day it had filed a notice of lien to facilitate the collection from her of the trust-fund-recovery penalty for nprn’s trust-fund taxes for the second quarter of the notice stated that the amount the irs sought to collect was dollar_figure the record does not explain why this amount is slightly less than the dollar_figure amount assessed on date on date romano-murphy mailed the irs a timely request for a collection-review hearing with the irs’s office of appeals the request was timely as a response to both the notice of proposed levy and the notice of the filing of a notice of lien on date the irs received romano-murphy’s request for a collection-review hearing on date the irs placed a litigation freeze notation in its records for romano-murphy’s liability for the trust-fund-recovery penalty on date the office of appeals held a face-to-face conference with romano-murphy romano-murphy challenged her liability for the trust- fund-recovery penalty on date the office of appeals mailed romano-murphy a letter attaching a form the letter stated attached please find form summary notice_of_determination waiver of right to judicial review of a collection_due_process determination and waiver of suspension of levy action discussed during our telephone conference of once reviewed please sign and date and submit both pages of the form by date if the form is not received a notice_of_determination will be issued we refer to the form as the summary notice_of_determination the summary notice_of_determination stated that after a face-to-face hearing the determination of the office of appeals was that the assessment of a trust-fund- recovery penalty was valid that the office of appeals had verified that all requirements of applicable law and administrative procedure had been met that collection of the assessment should proceed that the proposed collection action balanced the need for the efficient collection_of_taxes and the legitimate concern of romano-murphy that any collection action be no more intrusive than necessary and that the notice of proposed levy and the filing of the notice of lien were sustained in addition the summary notice_of_determination had a section for romano-murphy to sign that stated i understand that sec_6320 and sec_6330 require the office of appeals to issue a notice_of_determination after a cdp hearing those sections also allow me days to file a lawsuit with the appropriate court if i disagree with appeals’ determination on date romano-murphy filed a petition with the tax_court attaching the summary notice_of_determination dated date on date the office of appeals mailed a notice_of_determination to romano-murphy we refer to the notice_of_determination as the final notice_of_determination the final notice_of_determination stated that the notice of proposed levy and the filing of the notice of lien were sustained the parties have agreed that the office of appeals determined that the amount of the trust-fund-recovery penalty romano-murphy owed for the second quarter of was dollar_figure after a trial the tax_court issued a memorandum opinion romano- murphy v commissioner tcmemo_2012_330 the tax_court held that romano-murphy is liable for the trust-fund-recovery penalty for the second quarter of in the same amount determined by the office of appeals-- dollar_figure id at the tax_court decided to sustain the office of appeals’ determination the decision was entered date romano-murphy then moved for reconsideration of the tax_court opinion and to vacate the decision she argued that the date irs assessment of the penalty was invalid because the irs failed to give her a hearing regarding her date protest of the proposed assessment the tax_court denied her motion by order the order stated that romano-murphy’s motions were premised on the theory that the assessment was invalid because it was made before the irs had made a final administrative determination in the order the tax_court held that the irs was not required by sec_6672 to delay assessment until it had made a final administrative determination with respect to a protest of a proposed assessment romano-murphy appealed the decision of the tax_court to the u s court_of_appeals for the eleventh circuit on date the eleventh circuit issued its opinion 816_f3d_707 the eleventh circuit explained that romano-murphy’s argument on appeal was that the assessment of the penalty was invalid because the irs did not hold a hearing or make a final administrative determination before the assessment id pincite the government’s appellate brief took the position that sec_6672 does not confer a right to a pre- assessment hearing or a pre-assessment final administrative determination instead the government argued the function of sec_6672 is to extend the period for the irs to assess the penalty the eleventh circuit held that the irs erred in not making a pre-assessment determination of romano-murphy’s sec_6672 liability romano-murphy v commissioner f 3d pincite the eleventh circuit recognized that sec_6672 does not contain a subsection concerning a pre-assessment hearing or determination of the liability romano-murphy v commissioner f 3d pincite however the eleventh circuit stated sec_6672 does presuppose that there will be a pre-assessment determination at some point if a taxpayer files a timely protest romano-murphy v commissioner f 3d pincite it also stated that sec_6672 in particular subparagraph b contemplates that there will be a pre-assessment determination of liability and notice thereof to the taxpayer if a timely protest has been filed romano-murphy v commissioner f 3d pincite it concluded that romano- murphy was entitled to a pre-assessment determination of her sec_6672 liability id pincite the eleventh circuit also stated that even if sec_6672 were assumed to be ambiguous regulations sec_301_7430-3 examples and proced admin regs require the office of appeals to make a pre-assessment determination of sec_6672 liability when a timely protest is filed romano- murphy v commissioner f 3d pincite the eleventh circuit opinion held that these regulations and another regulation sec_301_6320-1 example proced admin regs require the irs to make a pre-assessment determination though not necessarily through the provision of a hearing about a taxpayer’s sec_6672 liability when timely protest is made romano-murphy v commissioner f 3d pincite the eleventh circuit also stated that its interpretation of sec_6672 was consistent with sec_601_106 statement of procedural rules romano-murphy v commissioner f 3d pincite sec_601_106 statement of procedural rules provides that the taxpayer may appeal certain penalties to the office of appeals after assessment according to the statement the trust-fund-recovery penalty is not such a penalty because the taxpayer has the opportunity to appeal this penalty prior to assessment id the eleventh circuit also stated that its interpretation of sec_6672 was consistent with certain parts of the internal_revenue_manual romano- murphy v commissioner f 3d pincite the eleventh circuit opinion next discussed the potential consequences of its holding that the irs had violated sec_6672 in failing to make the required pre-assessment determination of liability following romano-murphy’s timely protest id the eleventh circuit observed that the tax_court had not yet in this case addressed whether the irs’s error required invalidation of any agency action id the eleventh circuit opinion stated that romano-murphy had alleged that she was prejudiced by the irs’s failure in that she had to pay more interest because interest accrues from the date of assessment she was unable to obtain information from nprn’s online system because of the irs’s delay in making a determination and the filing of the lien notice harmed her credit id pincite the eleventh circuit opinion stated that the tax_court may need to determine the existence and extent of these harms before figuring out whether the irs’ error was harmless id the eleventh circuit opinion also stated that aside from the specific prejudice claimed by ms romano-murphy there is the difficult question of what happens when the irs violates a statutory and regulatory command that exists for the benefit of the taxpayer id the eleventh circuit opinion stated that there are reasonable arguments on both sides of that question id in discussing considerations against imposing a remedy against the irs for violating the requirement it identified the eleventh circuit recognized that romano-murphy eventually did receive a pre-levy opportunity to be heard when she was given a collection-review hearing in romano-murphy v commissioner f 3d pincite the eleventh circuit opinion also explained that in other contexts where an agency’s failure to follow its own process and procedures does not ‘implicate basic due process rights ’ we have reviewed that failure for harmless error id citing 702_f2d_955 nn 11th cir r r concrete crosstie corp v r r ret bd 709_f2d_1404 n 11th cir and 164_f3d_523 10th cir the eleventh circuit opinion then discussed considerations in favor of imposing a remedy against the irs for failure to comply with the requirement it had identified romano-murphy v commissioner f 3d pincite the eleventh circuit discussed the following considerations the principle that executive agencies must comply with procedural requirements imposed by statute id pincite citing 212_f3d_1338 11th cir the principle that executive agencies must respect their own procedural rules and regulations id citing gonzales f 3d pincite the principle that the irs may not treat two similarly situated taxpayers differently id citing 945_f2d_374 11th cir the principle that assessments can be rendered invalid by irs error id citing 676_f2d_1159 7th cir a case in which the court had refused to presume that an agency error was harmless id citing u s steel corp v epa 595_f2d_207 5th cir the eleventh circuit remanded the case so that the tax_court can address whether the irs’ error under the circumstances is harmless or requires setting aside the assessment or some lesser form of corrective action id pincite as the eleventh circuit opinion explained the parties had addressed the questions of harmless error and potential remedies in their appellate briefs id pincite on date the eleventh circuit entered a judgment consisting of its opinion the eleventh circuit did not issue an order shortening or extending the time for filing a petition for panel rehearing no petition for panel rehearing was filed on date the appellate mandate issued on date the tax_court ordered the parties to file written reports stating their views as to the actions this court should take on remand on date the irs removed the litigation freeze notation it had made in its records on date in its report on remand the irs makes four points first the irs contends that the assessment was valid because the irs complied with sec_6672 and recall that on date the irs sent romano-murphy a preliminary penalty notice ie the letter on date romano-murphy sent the irs a timely protest on date the irs assessed the penalty--and issued a notice of the assessment and demand for its payment the irs observes that sec_6672 and requires that the preliminary penalty notice precede the notice of assessment by days the irs further states that because notice of assessment is not given until the assessment is made sec_6672 and prohibits it from assessing the trust-fund-recovery penalty until days after it issued the preliminary penalty notice ie the letter because the date of assessment_date was more than days after the date of the preliminary penalty notice date the irs says the assessment satisfied sec_6672 and second the irs contends that although the eleventh circuit opinion held that the final administrative determination with respect to a protest must be made before assessment this does not mean that an assessment without such a determination is invalid as the irs explains its argument congress did not specifically prohibit assessment until after a final administrative determination was made after a protest the irs observes that sec_6213 prohibits an 2the text of the irs’s argument is because the notice of the making of an assessment and demand for payment as required by sec_6303 is not given until the assessment has been made section b and prohibit s the assessment of the tfrp for days after giving the notice of proposed assessment 1normally assessment of a federal tax and mailing of notice_and_demand for payment of the assessed tax balance due occur simultaneously as part of an automated process see irm assessment before a notice_of_deficiency is issued and allows a court to enjoin such an assessment the absence of an analogous provision in sec_6672 with respect to an assessment of a trust-fund-recovery penalty before the irs has made a final administrative determination with respect to a protest the irs suggests means that congress did not intend to prohibit such an assessment third the irs says that romano-murphy did get an opportunity to contest the penalty in the collection-review hearing and the subsequent tax_court proceeding therefore the irs argues she has not been prejudiced by the procedural errors that respondent committed by not providing her with a pre- assessment hearing and determination fourth the irs states that if it were to abate the assessment in this case for failure to provide a pre-assessment determination the period for making a new assessment would still be open in her report on remand romano-murphy states that the court should order two things first it should abate the assessment made on date second it should withdraw the notice of lien filed date her remand report also contains many wide-ranging arguments she argues that the eleventh circuit opinion held that she had a right to a pre-assessment hearing with the office of appeals and that she did not receive this hearing she argues that had the irs offered her such a hearing it might not have been necessary for the irs to file a notice of lien against her she contends that a pre-assessment hearing would have occurred earlier than her collection-review hearing her face-to-face conference which was part of the collection-review hearing took place date and she therefore would have had better evidence at a pre-assessment hearing in particular she contends that she would have been able to produce documents showing that nprn directed its second-quarter-2005 employment_tax payments to trust-fund taxes she also contends that she would have been able to produce a letter from an attorney directing a separate dollar_figure million payment to trust-fund taxes she argues that she was harmed by the filing of the notice of lien through increased interest charges refusals of banks to lend to her and limitations on access to apartment housing neither romano-murphy nor the irs urges the court to hold an evidentiary hearing on remand and we did not hold such a hearing on date the irs issued to romano-murphy a notice_of_intent_to_levy on her property to collect the second-quarter-2005 trust-fund-recovery penalty on date romano-murphy filed a motion asking the court to restrain the irs from collection activities upon receiving a copy of romano- murphy’s motion the irs requested that the office of appeals re-establish the litigation freeze notation by date the irs’s internal records showed that the litigation freeze notation had been re-established discussion our holding which is set forth infra part relies on principles of federal tax_procedure that are explained generally infra part relevant principles of federal tax_procedure a from the filing of the return to assessment taxpayers are required to file returns reporting their tax_liabilities sec_6011 and are required to pay their tax_liabilities when their returns are due sec_6151 there are monetary penalties for failing to file a return sec_6651 for filing a return reporting the incorrect amount of tax see sec_6662 and for failing to pay the correct amount of tax whether the correct_tax is reported on the return sec_6651 or is not reported sec_6651 many taxpayers file their returns report their correct_tax liabilities on these returns and pay these liabilities to the federal government some taxpayers do not it falls to the irs to collect the unpaid taxes to administratively collect taxes that are not paid the irs must as a general_rule first assess the taxes see sec_6502 assessment is precondition for imposing levy sec_6322 assessment results in lien 134_tc_1 supplemented by tcmemo_2011_243 gerald a kafka rita a cavanagh litigation of federal civil tax controversies para pincite no tax may be collected by the service until after it has been assessed laurence f casey federal tax practice sec_2 pincite to assessment consists of the irs’s making an entry in its books of the amount of the taxpayer’s liability sec_6203 as a general_rule the irs cannot assess the tax more than three years after the return was filed sec_6501 if a return is filed and three years pass without an assessment the irs cannot collect the tax administratively sec_6501 see 914_f2d_499 4th cir taxes reported on returns are assessed by the irs summarily sec_6201 24_f3d_901 7th cir there is usually no lag between the filing of a return and assessment however in sec_6501 provides except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period if no return is filed the irs can assess tax at any time sec_6501 instances in which the irs assesses an amount of tax greater than the amount reported on a return there is a period between the filing of the return and that assessment during this period the activities conducted by the irs include selecting the return for examination examining the return handling an administrative appeal--if the taxpayer is dissatisfied with the results of the examination and in the case of income_tax issuing a notice_of_deficiency to the taxpayer entitling the taxpayer to a pre-assessment determination by the tax_court we describe these activities in greater detail below the irs selects which returns to examine by computerized mathematical techniques developed by the service and by personnel who manually identify returns for examination michael i saltzman leslie book irs practice procedure para pincite rev 2d ed once selected returns are examined through correspondence office interviews or field examinations id para pincite after examining the return the examiner may accept the return as filed or may assert there is a deficiency id para pincite a deficiency is generally the excess of the correct_tax over the tax reported on the return see sec_6211 if the taxpayer agrees with the examiner’s assertion that there is a deficiency the taxpayer signs a form agreeing to the immediate_assessment of the deficiency saltzman book supra para pincite if the taxpayer does not agree the irs typically sends a letter giving the taxpayer days to request a conference with the irs’s office of appeals id jeffrey e quijano rodney p mock sec_7430 attorneys’ fees navigating sec_7430 and a call for the final act fordham j corp fin l in some instances the 30-day_letter requires the taxpayer to send a protest which is a written document explaining why the taxpayer is contesting the examiner’s findings saltzman book supra para pincite citing sec_601_106 statement of procedural rules as a general_rule the three- year period for assessment continues to run during the examination and appeals processes there are exceptions to this general_rule one exception which i sec_4michael i saltzman leslie book irs practice procedure para pincite rev 2d ed explains that for this reason the taxpayer and the irs often agree to extend the period as is permitted by sec_6501 extensions of the period of limitations are common in the examination of a return so it is necessary for the representative to know the code provisions and the service’s procedures in requesting extensions as well as the taxpayer’s options where a request is made sec_6501 provides that the time within which assessment of any_tax other than an estate_tax must be made may be extended for any period agreed on in writing by the taxpayer and the service as long as the agreement is entered into before expiration of the assessment_period no assessment of a tax may be made after the period of limitations on assessment has expired even if the tax was determined before expiration of the statute therefore to ensure a timely assessment the service does not permit a taxpayer to appeal an continued applicable to the trust-fund-recovery penalty is found in sec_6672 this exception is discussed later in this opinion another exception is the deficiency procedure the deficiency procedure is a pre-assessment procedure mandated by statute for income_tax and for certain other taxes but not employment_taxes or the trust-fund-recovery penalty this procedure is set forth in sections sec_6212 authorizes the irs to mail the taxpayer a notice_of_deficiency informing the taxpayer that the irs has determined there is a deficiency sec_6213 authorizes the taxpayer within days after the notice_of_deficiency is mailed to file a petition with the tax_court asking the court to redetermine the deficiency sec_6214 authorizes the tax_court to redetermine the deficiency three statutory provisions adjust the procedure for assessing tax to accommodate the deficiency procedure first sec_6213 bars the irs from assessing a deficiency until it has issued a notice_of_deficiency to the taxpayer this bar on assessing the deficiency remains in place until days after the notice_of_deficiency is mailed unless the taxpayer files a petition for redetermination of continued adjustment in tax from the district to the appeals_office unless there is sufficient time for both the appeal and assessment an extension thus serves the interests of both the service and the taxpayer by avoiding revenue loss and permitting administrative appeal the deficiency in the tax_court in which event the bar on assessment remains in place until the decision of the tax_court becomes final id second sec_6503 suspends the running of the three-year period for assessing tax while the irs is barred from assessing the deficiency and if the taxpayer files a petition for redetermination of the deficiency continues to suspend the running of the period of assessment until the 60th day after the decision of the tax_court becomes final third sec_6215 provides that the amount of the deficiency sec_6213 provides n o assessment of a deficiency in respect of any_tax imposed by subtitle a or b chapter or and no levy or proceeding in court for its collection shall be made begun or prosecuted until such notice has been mailed to the taxpayer nor until the expiration of such 90-day period the 90-day period beginning with the mailing of the notice_of_deficiency nor if a petition has been filed with the tax_court until the decision of the tax_court has become final additionally sec_6213 provides that the making of such assessment or the beginning of such proceeding or levy during the time such prohibition is in force may be enjoined by a proceeding in the proper court including the tax_court sec_6503 provides the running of the period of limitations provided in sec_6501 on the making of assessments or the collection by levy or a proceeding in court in respect of any deficiency as defined in sec_6211 relating to income estate gift and certain excise_taxes shall after the mailing of a notice under sec_6212 be suspended for continued as redetermined by the tax_court shall be assessed and shall be paid upon notice_and_demand from the secretary the deficiency procedure has been described by a treatise as follows under deficiency procedures the service is required to give the taxpayer notice of the proposed assessment citing sec_6212 and wait the statutorily prescribed period of days days for taxpayers outside the country before assessing the tax and taking collection action citing sec_6213 if the service attempts to collect a deficiency without sending the required statutory notice or during the ninety-day waiting_period the taxpayer may request that a district_court or the tax_court enjoin the service from assessing and collecting the assessed tax citing sec_7421 if the taxpayer chooses to file a petition in the tax_court no collection action may be taken until the tax_court has reached a final_decision thus a deficiency assessment subject_to such restrictions may not be assessed until the taxpayer has had an opportunity for tax_court review before payment of any additional tax once the tax_court has entered its decision that a deficiency exists the amount of the deficiency may be assessed citing sec_6215 at the expiration of the ninety-day period following the sending of a notice_of_deficiency a tax determined to be due from a taxpayer may be assessed once assessment has been made the taxpayer is debarred from tax_court review and must make payment of assessed tax saltzman book supra para b pincite continued the period during which the secretary is prohibited from making the assessment or from collecting by levy or a proceeding in court and in any event if a proceeding in respect of a deficiency is placed on the docket of the tax_court until the decision of the tax_court becomes final and for days thereafter b collection thus far we have described the procedure up to the point of assessment we now discuss the procedure after assessment as explained above the irs makes an assessment by making an entry in its books that the taxpayer owes tax sec_6203 sec_6303 requires that contemporaneously with the assessment of the tax the irs notify the person liable for the unpaid tax and demand payment if the person liable for the tax fails to pay the tax after being notified of the assessment a lien is imposed in favor of the government on all of that person’s property by operation of sec_6321 sec_6322 provides that such a lien arises when the assessment is made the combined effect of sec_6321 and sec_6322 is that an assessment is a precondition to a lien see 841_f2d_97 4th cir assessment is a prerequisite to the creation of a lien 95_fedclaims_786 whereas the irs may enforce a taxpayer’s tax obligations in various ways its broadest enforcement powers such as the use of liens and levies are available only when an assessment is made citing sec_6322 and other authorities a lien does not transfer custody of the property to the federal 7in particular sec_6303 requires the irs to make the notice_and_demand as soon as practicable after the assessment and not more than days after the assessment government william d elliott federal tax collections liens and levies para pincite 2d ed saltzman book supra para 14a pincitea-30 to 14a-31 rather the lien establishes the priority of the government’s right to property over the rights of the taxpayer and of certain types of competing creditors see 303_f3d_911 8th cir federal_tax_lien based on assessments made in and took priority over claim of private creditor whose lien was perfected only in the lien is not valid against four types of persons purchasers security-interest holders mechanic’s lienholders and judgment-lien creditors until the irs files a notice of lien sec_6323 the irs files the notice of lien with the office of the clerk or recorder of the county in which the property is located or with another governmental office sec_6323 the notice of lien is a public document elliott supra para pincite it warns subsequent purchasers or lenders that those persons’ interests in the property will have less priority than the interest of the irs id saltzman book supra para 14a pincitea-31 sec_6323 provides that the irs may withdraw a filed notice of lien in various circumstances one of which is if the irs determines that the filing of such notice was premature or otherwise not in accordance with administrative procedures sec_6323 the irs withdraws a notice of lien by filing a notice of lien withdrawal with the same governmental office with which it filed the notice of lien sec_6323 the withdrawn notice of lien is treated as if it had never been filed id in addition to these lien powers the irs also has the power to collect tax by levy sec_6331 sec_6331 provides that generally if the taxpayer fails to pay the tax within days of the sec_6303 notice_and_demand the irs may collect the tax by levy however as described infra part d sec_6330 generally prohibits the irs from levying until it sends the taxpayer a notice of the taxpayer’s right to request a collection-review hearing and if the taxpayer requests the hearing while the hearing is pending see sec_6330 in general the period within which the irs can make a levy ends years after assessment sec_6502 c the trust-fund-recovery penalty an employer is required to withhold from wages amounts for the employee’s share of fica tax and the employee’s income_tax sec_3102 fica tax sec_3402 income_tax the withheld taxes are required to be held in trust for the government until the employer pays the amounts to the 8fica taxes consist of two components the social-security tax and the medicare_tax sec_3101 and b see 728_f3d_139 2d cir government sec_7501 lee v commissioner t c pincite thus the withheld taxes are referred to as trust_fund_taxes pollock v commissioner t c pincite n the employer is liable to the government for the payment of amounts required to be withheld sec_3102 fica tax sec_3403 income_tax if an employer fails to withhold the amounts required to be withheld or withholds the amounts but fails to pay them to the irs a person responsible for the failure such as a corporate officer of the employer may be personally liable for a penalty under sec_6672 see 431_f2d_742 5th cir this penalty is sometimes referred to as the trust-fund-recovery penalty see 138_tc_348 the trust-fund-recovery penalty is assessed and collected in the same manner as a tax sec_6671 thus the deadline for assessing a tax generally three years from the filing of the return see sec_6501 also controls the assessment of the trust-fund-recovery penalty 12_f3d_489 5th cir for the trust-fund-recovery penalty the three years starts with the filing of form_941 60_f3d_584 9th cir the form_941 is filed by an employer to report its employment- tax obligations for the quarter including the trust-fund taxes sec_31 a - a a -1 employment_tax regs the form_941 is generally due one month after the end of the quarter sec_31_6071_a_-1 employment_tax regs for purposes of the deadline for assessing tax if the form_941 is filed on or before april of the year after the quarter in question then the form_941 is deemed filed on that april sec_6501 thus in such a situation the deadline for assessing the trust-fund-recovery penalty is three years after april of the year after the relevant form_941 is filed see eg jarrett v commissioner tcmemo_2018_73 at in congress amended sec_6672 to add sec_6672 taxpayer bill of right sec_2 pub_l_no sec_901 sec_110 stat pincite6 after another amendment in sec_6672 provides sec_6672 preliminary notice requirement -- in general --no penalty shall be imposed under subsection a unless the secretary of treasury notifies the taxpayer in writing by mail to an address as determined 9the legislative_history of the enactment of sec_6672 in stated reasons for change some employees may not be fully aware of their personal liability under sec_6672 for the failure to pay over trust_fund_taxes the committee believes that irs could make additional efforts to assist the public in understanding its responsibilities explanation of provision the bill requires the irs to issue a notice to an individual the irs had determined to be a responsible_person with respect to unpaid trust_fund_taxes at least days prior to issuing a notice_and_demand for the penalty the statute_of_limitations shall not expire before the date days after the date on which the notice was mailed the provision does not apply if the secretary finds that the collection of the penalty is in jeopardy h_r rept no pincite 1996_3_cb_49 10the amendment permitted the irs to personally deliver the notice instead of mailing it irs restructuring and reform act of pub_l_no sec_3307 sec_112 stat pincite 11the taxpayer referred to in sec_6672 is the person against whom the irs seeks to impose the liability of sec_6672 not the employer who is liable for the underlying trust-fund tax see 144_tc_40 under sec_6212 or in person that the taxpayer shall be subject_to an assessment of such penalty timing of notice --the mailing of the notice described in paragraph or in the case of such a notice delivered in person such delivery shall precede any notice_and_demand of any penalty under subsection a by at least days statute_of_limitations --if a notice described in paragraph with respect to any penalty is mailed or delivered in person before the expiration of the period provided by sec_6501 for the assessment of such penalty determined without regard to this paragraph the period provided by such section for the assessment of such penalty shall not expire before the later of-- a the date days after the date on which such notice was mailed or delivered in person or b if there is a timely protest of the proposed assessment the date days after the secretary makes a final administrative determination with respect to such protest exception for jeopardy --this subsection shall not apply if the secretary finds that the collection of the penalty is in jeopardy d collection-review provisions in congress amended the internal_revenue_code to bar the irs from levying on a person’s property unless the irs notifies the person of a right to request a collection-review hearing at the irs’s office of appeals internal_revenue_service restructuring act of pub_l_no sec_3401 sec_112 stat pincite enacting sec_6330 b the bar on the levy ordinarily continues while the hearing if requested is pending sec_6330 the irs must give the notification of the right to the hearing not less than days before the day of the levy sec_6330 and sec_6330 sets forth rules about what should be done at the hearing sec_6330 requires the appeals officer to obtain verification from the secretary_of_the_treasury that the requirements of any applicable law or administrative procedure have been met the caselaw that interprets this provision has concluded that among the requirements that must be verified are the requirement in sec_6213 that a notice_of_deficiency be issued before assessment of an income-tax deficiency see 125_tc_14 and the requirement in sec_6672 and and sec_6303 that the irs send a preliminary penalty notice before assessing the trust-fund-recovery penalty see lee v commissioner t c pincite this caselaw is discussed in greater detail infra part a sec_6330 provides that the taxpayer may raise at the hearing any relevant issue related to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives including an installment_agreement or an offer-in- compromise sec_6330 provides that the taxpayer may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 provides that the determination after the hearing must consider the verification presented under sec_6330 the issues raised under sec_6330 and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary as explained above a person may challenge the existence or amount of the underlying tax_liability at a collection-review hearing sec_6330 if the levy is intended to collect the trust-fund-recovery penalty then the person may challenge the existence or amount of the trust-fund-recovery penalty see 132_tc_301 as explained above in order for a challenge to the existence or amount of the underlying tax_liability to be considered by the office of appeals in a collection-review hearing sec_6330 requires the person not to have had a prior opportunity to challenge the liability for the penalty by regulation an opportunity to challenge the underlying tax_liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability sec_301_6330-1 q a-e2 proced admin regs an example in the regulation provides that if after the irs assesses a trust-fund-recovery penalty the irs offers the person the opportunity for a conference with the office of appeals at which the person would have the opportunity to dispute the assessed liability and the person declines the opportunity to participate in such a conference then the person is precluded from challenging the existence or amount of the liability sec_301_6330-1 example proced admin regs see also sec_301_6320-1 example proced admin regs identical example regarding lien hearing the amendments also require the irs to offer a collection-review hearing after it files a notice of lien sec_6320 the collection-review hearing after a lien-notice filing is similar to the collection-review hearing held before the imposition of a levy except that the reference in sec_6330 to the proposed levy is read as a reference to the lien sec_6320 see 140_tc_173 after the office of appeals has made its determination in a collection- review proceeding the taxpayer can petition the tax_court for review of the determination sec_6330 in the resulting judicial proceeding the tax_court has the authority to review the determination of the office of appeals sec_6330 as part of this review the tax_court considers challenges by the taxpayer to the existence or amount of the underlying tax_liability including the trust-fund-recovery penalty if the taxpayer properly raised those challenges at the collection-review hearing with the office of appeals sec_6330 sec_301_6330-1 q a-f3 proced admin regs sec_301_6320-1 q a-f3 proced admin regs mason v commissioner t c pincite e tax-refund litigation besides deficiency cases and collection-review cases there are other means by which liability for a trust-fund-recovery penalty can come before a court the original way in which a taxpayer litigated his or her tax_liability with the irs was to file a suit for a refund see harold dubroff brant j hellwig the united_states tax_court an historical analysis 2d ed this procedure still exists to file a refund_suit the taxpayer must first pay the tax and file a refund claim with the irs sec_7422 timely refund claim required sec_6511 rules for filing claim including payment requirement 362_us_145 if the irs denies the claim or does not act on the claim within six months the taxpayer can then file suit in the u s district_court or the u s court of federal claims u s c sec_1346 conferring jurisdiction on u s district_court over suits for refunds of federal taxes or federal tax penalties u s c sec_1491 conferring jurisdiction on u s court of federal claims over claims against the federal government under federal statutes the trust-fund-recovery penalty can be contested through this refund-suit procedure for example if the office of appeals considers and rejects a person’s protest in response to a letter the person can bring a tax-refund suit through the procedure described see 175_f3d_1318 11th cir bishay v commissioner tcmemo_2015_105 at n to meet the requirement that the amount must be paid to file suit the person need not pay the entire amount of the trust-fund-recovery penalty weber v commissioner t c pincite n the person need only pay the amount for one employee for one calendar_quarter id our analysis on remand the eleventh circuit opinion is binding in this remand proceeding under the mandate rule which is an aspect of the law-of-case doctrine 987_f2d_716 11th cir dollar_figure the error identified by the 12furthermore because the eleventh circuit opinion is a published opinion in tax_court cases for which appellate venue would be the eleventh circuit and for which the opinion is squarely in point we would follow that opinion 54_tc_742 aff’d 445_f2d_985 10th cir continued eleventh circuit opinion is that the irs failed to satisfy the requirement that it make a final administrative determination with respect to a timely filed protest before assessing the trust-fund-recovery penalty romano-murphy v commissioner f 3d pincite below we explain that the requirement identified by the eleventh circuit opinion should be considered a requirement of any applicable law within the meaning of sec_6330 see infra part a and that the irs’s failure to meet this requirement means that the assessment is invalid and that the office of appeals erred in upholding actions to collect the assessment see infra part b a the requirement identified by the eleventh circuit opinion that the irs must make a final administrative determination before assessing the trust-fund-recovery penalty should be considered a requirement of applicable law or administrative procedure that must be verified as part of a collection-review hearing in this case we are reviewing the determination of the irs office of appeals after a collection-review hearing see sec_6330 see also sec_6320 the conduct of the office of appeals in handling a collection-review hearing is governed by sec_6330 see also sec_6320 sec_6330 requires the office of appeals to obtain various verifications at the hearing in continued cf 70_tc_904 n stating that an unpublished appellate opinion is not binding the case of any hearing conducted under this section-- the appeals officer shall at the hearing obtain verification from the secretary_of_the_treasury that the requirements of any applicable law or administrative procedure have been met sec_6330 requires the office of appeals to consider these verifications in making its determination after the hearing the determination by an appeals officer under this subsection shall take into consideration-- a the verification presented under paragraph the statute itself does not identify the specific requirements of any applicable law or administrative procedure that must be verified under sec_6330 however caselaw interpreting sec_6330 has identified certain requirements that must be verified for purposes of this remand there are two specific such requirements that are relevant by analogy one verification requirement is that a notice_of_deficiency be issued see sec_6213 two cases that consider this requirement are informative freije v commissioner t c pincite and 131_tc_197 supplemented by 136_tc_463 in freije v commissioner t c pincite the irs failed to issue a notice_of_deficiency before assessing a deficiency for tax_year the taxpayers had filed an income-tax return showing a tax due of dollar_figure id pincite the irs determined that the correct_tax was dollar_figure id it assessed the dollar_figure first without mailing a notice_of_deficiency to the taxpayer although the irs sent the taxpayer a notice that the correct_tax was dollar_figure the irs conceded that this notice was not a notice_of_deficiency but a notice that the amount of tax on the return was incorrect purely because of a mathematical_or_clerical_error id see also sec_6213 we held that some of the adjustments in the notice were not related to mathematical or clerical errors and we held that by assessing tax related to these adjustments without first mailing a notice_of_deficiency the irs had violated sec_6213 which generally prohibits the assessment of a deficiency without affording the taxpayer the opportunity to petition for redetermination of the deficiency in this court freije v commissioner t c pincite we characterized the irs’s failure to issue a notice_of_deficiency as fatal to the relevant part of the assessment id we rejected the irs’s argument that the remedy for the failure should be for the tax_court itself sitting in review of the office of appeals to determine the correctness of the deficiency assessment under sec_6330 allowing a taxpayer to raise at a collection-review hearing challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency or otherwise have an opportunity to dispute the liability we stated under the interpretation of sec_6330 urged by respondent de novo review in a sec_6330 proceeding could substitute for the taxpayer’s right to a deficiency proceeding under sections a taxpayer’s rights in the former proceeding are more circumscribed than in the latter moreover such a construction would conflict with other provisions of sec_6330 sec_6330 and requires in connection with the hearing provided under sec_6330 that the appeals officer obtain verification that the requirements of any applicable law or administrative procedure have been met and that he take such verification into account in determining whether the levy should proceed one requirement of applicable law is the mandate of sec_6213 that except in certain cases including those involving termination or jeopardy assessments an opportunity for preassessment judicial review precede the assessment or collection of any deficiency generally defined to encompass income_tax in excess of the amount reported on a return thus the requirement of sec_6330 that the appeals officer verify compliance with applicable law cannot be reconciled with an interpretation of sec_6330 that allows the commissioner to avoid compliance with sec_6213 we accordingly hold that petitioner’s opportunity in a sec_6330 proceeding to dispute the underlying tax_liability does not cure an assessment made in derogation of his right under sec_6213 to a deficiency proceeding fn ref omitted freije v commissioner t c pincite freije was a collection-review case triggered by a notice of proposed levy as opposed to the filing of a notice of lien id pincite as a result of the irs’s failure to issue a notice_of_deficiency before assessing the relevant portion of the deficiency we held that the levy to collect the deficiency may not proceed and that assessment of that portion was invalid id pincite in hoyle v commissioner t c pincite the taxpayer filed an income- tax_return for tax_year it was disputed whether the irs mailed a notice_of_deficiency id pincite the irs alleged that it did mail a notice_of_deficiency and that the mailing took place in date id pincite in date the irs assessed the deficiency id pincite in the irs notified the taxpayer that it had filed a notice of lien to collect the assessment id pincite this notification triggered the taxpayer’s right to request a collection-review hearing see sec_6320 the taxpayer requested such a hearing hoyle v commissioner t c pincite after conducting the hearing the office of appeals determined that the irs had sent the notice_of_deficiency id pincite the office of appeals upheld the filing of the lien notice id pincite however the tax_court in reviewing the office of appeals’ determination found insufficient documentation in the administrative record to conclude that the notice_of_deficiency had been sent id pincite therefore the tax_court stated it was unable to ascertain the basis for the appeals officer’s verification that all requirements of applicable law were met id pincite the tax_court remanded the case to the office of appeals for it to clarify the record as to what the appeals officer relied upon in determining that the notice_of_deficiency was properly sent to petitioner id the tax_court explained the consequences if the appeals_office failed to verify that the notice_of_deficiency was sent id the assessment would be invalid no lien would have arisen with respect to that tax_liability collection could not proceed and the determination to proceed with collection was error as a matter of law id another requirement that must be verified under sec_6330 is that the sec_6672 preliminary penalty notice be given before the assessment of a trust-fund-recovery penalty sec_6303 lee v commissioner t c pincite t he service must give the responsible_person notice of the proposed assessment of the trust fund recovery penalty at least days before assessing the penalty citing sec_6672 see also s rept no pincite 1998_3_cb_537 in lee v commissioner t c pincite a collection- review case the irs assessed a trust-fund-recovery penalty it was disputed whether the irs had given the person a letter the preliminary penalty notice before assessment id we held that the requirement of pre-assessment notice was a requirement of law and administrative procedure id at dollar_figure we 13we stated a ssessment of the trust fund recovery penalties in the instant case requires prior notice to petitioner sec_6672 because the service uses letter to provide the required notice the proper issuance of the letter to petitioner is a requirement of law and continued concluded that the summary-judgment papers in that case did not establish that a letter had been given id pincite therefore we denied the motion for summary_judgment by the irs which had sought a determination by the court that the office of appeals had verified that the requirements of any applicable law or administrative procedure had been met id pincite lee involved both a notice of proposed levy and a notice of the filing of a lien notice id pincite in lee we did not reach the issue of what the remedy would be for the failure of the irs to issue a letter the importance of lee for our purposes is that it establishes that the requirement that a preliminary penalty notice be given before assessment is a verification matter the requirement identified by the eleventh circuit opinion is that the irs make a final administrative determination that the person is liable for the trust- fund-recovery penalty if that person makes a timely protest before it can assess the penalty romano-murphy v commissioner f 3d pincite dollar_figure the continued administrative procedure whose execution the appeals officer must verify lee v commissioner t c pincite citation omitted 14as described above the first argument the irs made in its remand report was that it had satisfied sec_6672 and which requires the irs to give the continued irs takes the position that--despite the eleventh circuit’s holding--an assessment can be made before a final administrative determination the irs says congress did not specifically prohibit assessment until after a final administrative determination was made after a protest dollar_figure we disagree with the irs’s analysis of the eleventh circuit opinion the eleventh circuit opinion held that the irs must make a determination before it makes the assessment id pincite it said that the irs must make a pre-assessment determination of liability for taxpayers who have filed timely protests id see also id pincite holding that the irs violated sec_6672 by failing to make a pre-assessment determination of liability following ms romano-murphy’s timely protest to say that the irs must make a determination before it makes an assessment is the same thing as saying that the continued preliminary penalty notice it is true that the irs met this notice requirement it issued the preliminary penalty notice on date it assessed the penalty later on date that the irs complied with the notice requirement of sec_6672 and is irrelevant to our task on remand the eleventh circuit opinion held that there is a separate requirement--found in sec_6672 --that the irs make a final administrative determination with respect to a timely protest before it can assess the penalty romano-murphy v commissioner f 3d pincite the eleventh circuit opinion held that the irs violated this requirement id pincite 15this is the second argument the irs made in its remand report irs cannot make an assessment before it makes a determination we reject the irs’s position described above the no-assessment-before-determination requirement identified by the eleventh circuit opinion should be considered one of the requirements that must be verified under sec_6330 we draw an analogy to the requirement that the irs must mail a notice_of_deficiency before it assesses an income-tax deficiency this requirement is found in sec_6213 in freije we held that this requirement was one of the requirements the office of appeals must verify under sec_6330 freije v commissioner t c pincite one requirement of applicable law is the mandate of sec_6213 that an opportunity for pre-assessment judicial review precede the assessment or collection of any deficiency the eleventh circuit opinion held that the irs must make a final administrative determination regarding a timely filed protest before it assesses the trust-fund-recovery penalty romano-murphy v commissioner f 3d pincite according to that opinion this requirement is found in sec_6672 romano-murphy v commissioner f 3d pincite the opinion referred to this requirement as a statutory command id pincite similarly sec_6213 is a statutory command also analogous is the requirement of sec_6672 and that the irs notify a person of an impending assessment of a trust-fund-recovery penalty as we held in lee v commissioner t c pincite this requirement is a requirement of law and administrative procedure whose execution the appeals officer must verify the requirement can be analogized to the requirement identified by the eleventh circuit opinion that the irs make a final administrative determination with respect to a timely protest before assessing the trust-fund- recovery penalty more generally we have explained that one of the requirements that must be verified is that a proper assessment was made id pincite see also 133_tc_87 holding that one of the legal and procedural requirements that an appeals officer must verify under sec_6330 is that a valid assessment was made under the eleventh circuit opinion an assessment of a trust-fund-recovery penalty without a final administrative determination with respect to a timely protest is not a proper assessment in conclusion the requirement identified by the eleventh circuit opinion that a final administrative determination in response to a timely protest precede the assessment of the trust-fund-recovery penalty should be considered a requirement of any law and administrative procedure within the meaning of sec_6330 in the eleventh circuit’s view this requirement is found in the unambiguous wording of sec_6672 that the eleventh circuit considered sec_6672 unambiguous is evidenced by its statement later in the opinion that even if sec_6672 were assumed to be ambiguous certain regulations sec_301_7430-3 examples and and e example proced admin regs require the office of appeals to make a pre-assessment determination of trust-fund-recovery-penalty liability when a timely protest is filed romano-murphy v commissioner f 3d pincite the eleventh circuit opinion held that sec_6672 --even without considering any regulations--established that the irs must make a final administrative determination with respect to a timely protest before assessing the trust-fund-recovery penalty romano-murphy v commissioner f 3d pincite that sec_6672 established this requirement is sufficient for our conclusion that it is a requirement of any applicable law or administrative procedure within the meaning of sec_6330 b the assessment of the trust-fund-recovery penalty against romano- murphy is invalid and the office of appeals erred in upholding actions to collect the assessment we now address the significance of the irs’s failure to make a final administrative determination with respect to romano-murphy’s protest of the trust-fund-recovery penalty before it assessed the penalty because it is apparent that the requirement of making a pre-assessment determination was not met--not merely that the office of appeals neglected to verify whether the requirement was met--there is no reason for us to remand the case to the office of appeals to verify whether the requirement was met cf peterson v commissioner tcmemo_2016_17 at remanding case to office of appeals for it to conduct verification where office of appeals had originally failed to properly verify that notice_of_deficiency had been mailed and tax_court thought it possible that notice_of_deficiency had been mailed rather the appropriate disposition of this case is for us to hold that the assessment is invalid and not sustain the office of appeals’ determination to uphold the proposed levy and the filing of a notice of lien the eleventh circuit opinion held that a final administrative determination in response to a timely protest is a precondition for an assessment romano-murphy v commissioner f 3d pincite an assessment without the required final administrative determination is invalid just as an assessment without the required notice_of_deficiency is invalid see hoyle v commissioner t c pincite freije v commissioner t c pincite when an assessment is invalid for lack of the required notice_of_deficiency it is an abuse_of_discretion for the office of appeals to uphold a proposed levy to collect the assessment freije v commissioner t c pincite or to uphold a filing of a notice of lien to collect the assessment hoyle v commissioner t c pincite see also buffano v commissioner tcmemo_2016_122 at holding an assessment invalid for lack of mailing of notice_of_deficiency and not sustaining office of appeals’ determination to uphold proposed levy and filing of notice of lien by analogy it was an abuse_of_discretion for the office of appeals to uphold a proposed levy and filing of notice of lien to collect from romano-murphy the assessed trust-fund-recovery penalty the irs argues that the requirement of sec_6213 a --that no assessment of an income-tax deficiency be made before the notice_of_deficiency is mailed --is distinguishable from the requirement that the eleventh circuit opinion held to be imposed by sec_6672 --that no assessment of the trust-fund-recovery penalty can be made before the final administrative determination is made with respect to a timely protest these two requirements are different in the irs’s view because the requirement of sec_6213 is enforced by a rule also found in sec_6213 allowing the taxpayer to file suit to enjoin the making of an assessment during the time the assessment is prohibited in this way the irs would distinguish freije v commissioner t c pincite in which we held that an assessment of income_tax without a notice_of_deficiency was invalid and actions to collect the assessment could not proceed the irs is correct that the sec_6213 injunction provision has no counterpart in sec_6672 that is sec_6672 does not supply an injunction remedy under which a person can enjoin the irs from assessing the trust-fund-recovery penalty if it has not made a final administrative determination however freije did not rely on the sec_6213 injunction provision in concluding that the assessment was invalid and the actions to collect the assessment should not proceed it relied instead on the provision in sec_6213 that bars the irs from assessing tax until it has issued a notice_of_deficiency freije v commissioner t c pincite the eleventh circuit’s opinion interprets sec_6672 as imposing an analogous rule--that there can be no assessment until a final administrative determination is made in response to a timely filed protest romano-murphy v commissioner f 3d pincite the idea that an improperly timed assessment could somehow still be valid and collectible is inconsistent with the internal_revenue_code provisions governing assessment and collection assessment opens the door to administrative collection it is a condition_precedent to administrative collection see sec_6502 assessment a precondition for imposing a levy sec_6322 assessment results in a lien jordan v commissioner t c pincite kafka cavanagh supra para pincite no tax may be collected by the service until after it has been assessed casey supra sec_2 pincite to the timing of assessment also determines when the irs must stop collecting tax the irs generally has years from the date of assessment to collect the taxdollar_figure sec_6502 in other verification cases involving mistimed assessment freije and hoyle we declared the assessment invalid without considering whether the taxpayer was specifically harmed by the timing error it was enough in these 16bryan t camp the failure of adversarial process in the administrative state ind l j explains the significance of the timing of the assessment an assessment marks the end of one process--tax determination--and the beginning of another--administrative tax collection a proper assessment enables the tax_lien created by sec_6321 to arise it allows the irs to begin seizing taxpayer property under its levy authority in sec_6331 finally and most critically a proper assessment opens up the sec_6502 collection_period which gives the irs a whopping ten years to collect the tax administratively the corollary is that if no proper assessment is made within the applicable assessment limitations_period in sec_6501 generally three years the liability itself is extinguished the assessment limitations_period acts as a statute of repose fn ref omitted cases and it is enough here that the irs made an assessment in a sequence other than that permitted by congress c our holding is consistent with the harmless-error principle our conclusion that the assessment of the penalty against romano-murphy is invalid and that the collection actions we have identified should be halted is consistent with general principles of law regarding harmless error an example of the harmless-error rule i sec_5 u s c sec_706 a provision of the administrative_procedure_act that generally provides that when a court reviews an agency action due account shall be taken of the rule_of prejudicial error see ala hosp ass’n f 2d pincite it has been said that the rule_of harmless error means the following if an agency’s mistake that does not affect the outcome and if the error was not prejudicial it would be senseless for a court to vacate and remand to the agency for reconsideration see 362_f3d_786 d c cir in ala hosp ass’n f 2d pincite the state of alabama developed a plan to reimburse hospitals in the state for the services they provide under the medicaid program the plan was intended to comply with a federal statute that required states to develop plans to reimburse hospitals for the reasonable costs of medicaid services and to have those plans approved by the department of health and human services hhs id pincite n hhs approved the alabama plan under this statutory standard id pincite but shortly before hhs approved the plan congress had altered the statutory standard used to assess reimbursement rates devised by the states id pincite under the new standard states were not required to reimburse hospitals for all reasonable costs only efficient cost s id pincite the alabama hospital association filed suit against hhs contending that hhs’s approval of the state of alabama plan was invalid because the approval had evaluated the plan under the old statutory standard id the court held that the reasonable-cost provision in the old statute was more generous ie allowed greater reimbursements than the new standard id pincite therefore the court held hhs would not have reached a different result under the new standard id pincite the court held that hhs’s alleged error in failing to adequately apply the new standard was a harmless error id pincite the court cited u s c sec_706 providing that a court reviewing an agency action shall take due account of the rule_of prejudicial error as an example of the harmless-error rule ala hosp ass’n f 2d pincite the court stated that most courts formulate the harmless-error rule as follows p rocedural errors are deemed harmless unless the court has a substantial doubt that the agency would not have reached the result it did see eg consolidated gas supply supra f 2d d c cir 539_f2d_788 1st cir cf u s steel corp supra f 2d pincite harmless error rule applies only if error clearly did not affect outcome of agency’s decision 529_f2d_1101 9th cir where agency failed to consider issues legally relevant to issues at stake agency’s decision may be affirmed only if court is subjectively certain that outcome is correct id pincite n the court also explained that the harmless-error rule does not apply to agency action that implicates basic due process rights id pincite n the rule_of harmless error is to be used only ‘when a mistake of the administrative body is one that clearly had no bearing on the procedure used or the substance of decision reached ’ u s steel corp f 2d pincite quoting 379_f2d_453 d c cir in u s steel corp f 2d pincite the environmental protection agency epa had promulgated a rule in date designating certain areas in alabama as nonattainment areas for suspended-particulate pollution pursuant to sec_107 of the clean air act u s c sec_7407 before promulgating the rule the epa did not give notice of the rule or give interested parties an opportunity to comment on the rule as it was obligated to do under u s c sec_553 u s steel corp f 2d pincite the epa argued that its failure to give notice and an opportunity for comment before making the designations was cured because it had accepted comments from affected parties for days after the date promulgation and because it considered these comments in date when it repromulgated the designations id pincite- the court rejected the epa’s argument reasoning that an agency is more likely to give real consideration to comments it receives before promulgating a rule id pincite the court held that accepting the epa’s argument would lead in the long run to depriving parties affected by agency action of any way to enforce their sec_553 rights to pre-promulgation notice and comment id pincite furthermore the court held that the epa could not rest on the doctrine_of harmless error id it held that the doctrine is to be used only ‘when a mistake of the administrative body is one that clearly had no bearing on the procedure used or the substance of decision reached ’ id quoting braniff airways inc f 2d pincite the court continued here the agency’s error plainly affected the procedure used and we cannot assume that there was no prejudice to petitioners absence of such prejudice must be clear for harmless error to be applicable id citation omitted as explained supra part b the timing of assessment affects the procedure used for collecting a tax_liability here we cannot be sure when the assessment of the trust-fund-recovery penalty would have taken place had the irs made a final administrative determination before the assessment therefore its error potentially had a bearing on the procedure used for collecting romano- murphy’s penalty see id furthermore romano-murphy had a right under the eleventh circuit opinion to a pre-assessment administrative determination of her liability a pre-assessment determination is fundamentally different from a post- assessment determination a person seeking a post-assessment determination may be simultaneously dealing with collection actions such as proposed levies and notices of liens the harmless-error rule therefore does not applydollar_figure as the eleventh circuit opinion observed romano-murphy v commissioner f 3d pincite even though the irs did not respond to romano- murphy’s protest of the trust-fund-recovery penalty by making a final administrative determination the office of appeals eventually reviewed her 17in its remand report the irs contends that it has not yet made a final administrative determination with respect to romano-murphy’s protest of the assessment of her trust-fund-recovery penalty this is the fourth argument the irs made in its remand report therefore according to the irs the period for assessing the penalty is still open by the operation of sec_6672 although the irs did not explain the significance of this point further we think the irs means that even if its date assessment of the penalty were invalid it can make a final administrative determination in the future and then assess the penalty again even if the irs is right that it can re-assess the penalty in the future this would not change our view that the first assessment is invalid and the collection actions based upon it should not be upheld if a future assessment would be valid then it is the future assessment that should determine the timing of the procedure for collecting the penalty against romano-murphy for example the start of the 10-year period during which the irs could take collection actions liability for the trust-fund-recovery penalty during the collection-review hearing the office of appeals determined she was liable for the penalty that her liability was reviewed by the office of appeals in its collection-review hearing also suggests that the procedure used may have been affected by the irs’s error see u s steel corp f 2d pincite had the irs made a final administrative determination regarding romano-murphy’s protest it is possible that the only administrative consideration of her liability would have taken place then--and not at the collection-review hearing in this is because a taxpayer is not entitled to assert a challenge to the underlying tax_liability at a collection-review hearing if the irs has afforded a prior opportunity to make such a challenge sec_6330 had the irs made a pre-assessment final administrative determination regarding romano-murphy’s penalty liability it could have then taken the position that she had had a prior opportunity to challenge the liability and could not make such a challenge at the collection-review hearing in 450_f2d_529 10th cir aff’g tcmemo_1970_201 the court_of_appeals for the tenth circuit appeared to employ harmless-error analysis to excuse the failure of the office of appeals to grant a taxpayer’s request for a conference the irs had sent the taxpayer a notice_of_deficiency and then shortly afterwards sent the taxpayer a 30-day_letter a document inviting the taxpayer to file a protest and request a conference with the office of appeals id pincite although the taxpayer filed a protest and requested a conference the office of appeals did not afford her a prelitigation administrative review id she filed a tax_court petition id the tax_court sustained the deficiency id in the appeal of that deficiency case the court_of_appeals for the tenth circuit stated that the irs had violated sec_601 statement of procedural rules in not granting the taxpayer a conference before the office of appeals rosenberg v commissioner f 2d pincite however the court held that sec_601 statement of procedural rules was merely a guideline for internal administration and did not confer rights on the taxpayer rosenberg v commissioner f 2d pincite additionally the court observed no showing is made as to what if anything would have been gained by conference with the appellate division the facts are stipulated the taxpayer had a full hearing and determination de novo in the tax_court id this sounds like a harmless-error analysis even if it is rosenberg is distinguishable because the court did not hold that the taxpayer had a right to be offered a conference with the office of appeals id by contrast the eleventh circuit opinion held that romano-murphy was entitled to a pre-assessment determination of her sec_6672 liability romano-murphy v commissioner f 3d pincite in 346_fedappx_346 10th cir aff’g in part rev’g in part on other grounds tcmemo_2007_207 the court appeared to employ harmless-error analysis to excuse the failure of the office of appeals to issue a 30-day_letter before mailing a notice_of_deficiency the court stated that the failure violated part statement of procedural rules ellis v commissioner f app’x pincite however the court held that part statement of procedural rules did not confer rights on a taxpayer ellis v commissioner f app’x pincite furthermore the court held that the taxpayer has failed to show he was prejudiced by the failure to receive a 30-day_letter because the tax_liability was determined by the tax_court which sustained the deficiency id pincite ellis is distinguishable because the court did not hold that the taxpayer had a right to a 30-day_letter id pincite by contrast the eleventh circuit opinion considered that romano-murphy was entitled to a pre- assessment determination of her sec_6672 liability romano-murphy v commissioner f 3d pincite in re vaughn u s tax cas cch para big_number at big_number to big_number a f t r 2d ria bankr lexis e d n c was a case in which the bankruptcy court appeared to employ harmless-error analysis to excuse the failure of the office of appeals to hear a taxpayer’s appeal of a trust-fund-recovery penalty on date the irs had issued a preliminary penalty notice under sec_6672 ie a letter to corletta vaughn the ceo of a nonprofit organization in re vaughn u s tax cas cch at big_number on date the irs sent vaughn a corrected preliminary penalty notice id on date she sent the irs a protest of the penalty id the protest was timely if the 60-day period for sending the protest is considered to have started with the date corrected preliminary penalty notice but untimely if the 60-day period is considered to have started with the date original preliminary penalty notice id the opinion stated the irs deemed the notice untimely under u s c sec_6672 despite the irs deeming the notice untimely the irs nevertheless considered ms vaughn’s protest id on date the irs denied ms vaughn’s protest and referred it to the service’s appeals_office for review id on date the office of appeals asked vaughn to agree to extend the assessment_period to permit the office of appeals additional time to consider the appeal id she did not respond to the request for an extension id on date the office of appeals informed her that her protest had been denied id on date the irs assessed a trust-fund- recovery penalty against her id in date she filed a bankruptcy petition id at big_number after vaughn filed for bankruptcy protection the bankruptcy court had a formal judicial hearing on whether she was liable for the trust-fund-recovery penalty and determined that she was id at big_number she argued however that the penalty was improperly assessed because the office of appeals had refused to hear her administrative appeal id she argued that the original preliminary penalty notice issued on date had been withdrawn that her protest was timely because it was made within days of the amended preliminary penalty notice that the period for assessment did not expire until days after the final administrative determination under sec_6672 and that therefore the office of appeals presumably would have had time to consider the protest in re vaughn u s tax cas cch at big_number the bankruptcy court held even if the irs did not follow its procedures ms vaughn has not been deprived of any procedural rights ms vaughn’s remedy for the irs’s failure to follow its procedures would be to have a hearing to challenge the assessment this proceeding has given ms vaughn the opportunity to challenge the assessment through discovery pre- trial and post-trial briefs and a formal hearing id at big_number punctuation as in original thus the bankruptcy court declined to correct any error of the irs in failing to give a pre-assessment conference regarding a trust-fund-recovery penalty in violation of what the court referred to as its ie the irs’s procedures the court reasoned that the subsequent bankruptcy proceeding afforded vaughn an opportunity to challenge her liability for the penalty in re vaughn is distinguishable because it is not apparent that the court held that the irs violated the law by contrast the eleventh circuit opinion stated that the irs had violated sec_6672 romano-murphy v commissioner f 3d pincite an instance in which the irs’s refusal to hear an administrative appeal is not fatal to the irs’s collection efforts occurs when the office of appeals in a sec_6330 proceeding wrongfully refuses to consider a question as to the existence or amount of the underlying tax_liability when that occurs the tax_court in the appeal from the determination of the office of appeals determines the existence or amount of the underlying tax_liability itself see eg obiakor v commissioner tcmemo_2015_112 at tax_court heard challenges to existence and amount of liability for trust-fund-recovery penalty in collection-review case where taxpayer did not receive properly mailed letter and office of appeals improperly did not consider challenges this scenario is distinguishable because the collection-review hearing with the office of appeals under sec_6330 is not a precondition to assessment the hearing takes place after assessment by contrast the final administrative determination regarding a timely protest of the trust-fund-recovery penalty is a precondition for assessing that penalty according to the eleventh circuit opinion romano-murphy v commissioner f 3d pincite r r concrete crosstie corp a case discussed in the eleventh circuit opinion is also distinguishable in that case the railroad concrete crosstie corp challenged a decision by the railroad retirement board classifying it as an employer r r concrete crosstie corp f 2d pincite title c f_r sec a provides that when the board has designated an examiner to conduct a hearing with respect to a matter before the board the examiner will preside over the hearing upon conclusion of the proceedings before him or her the examiner will submit to the board a report recommending a decision id the report is advisory only and may be adopted or rejected by the board in making its decision c f_r sec d before the board had issued its decision regarding the railroad concrete crosstie corp the board had first appointed an examiner to hear the case r r concrete crosstie corp f 2d pincite n however the corporation waived any hearing and the examiner never issued a report id the corporation contended that the examiner’s failure to issue a report violated c f_r sec r r concrete crosstie corp f 2d pincite n the court held that the examiner’s failure to issue a report was harmless id the case is distinguishable for one thing r r concrete crosstie corp suggested that the requirement that the examiner issue a report was not mandatory id stating that examiner’s failure to issue report was harmless because board’s initial decision to appoint examiner was not mandatory but discretionary in our case by contrast the eleventh circuit held that it was mandatory for the irs to make a final administrative determination regarding romano-murphy’s protest romano-murphy commissioner f 3d pincite ms romano-murphy was entitled to a pre-assessment determination of her sec_6672 liability howell a case discussed in the eleventh circuit opinion is also distinguishable in howell f 3d pincite the irs assessed the trust-fund- recovery penalty against ronald howell howell then requested from the irs a copy of the record of assessment id pincite sec_6203 provides upon the request of the taxpayer the secretary_of_the_treasury shall furnish the taxpayer a copy of the record of assessment sec_301_6203-1 proced admin regs further provides if the taxpayer requests a copy of the record of assessment he shall be furnished a copy of the pertinent parts of the assessment which set forth the name of the taxpayer the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed in a proceeding in u s district_court regarding the penalty howell had argued that the information the irs gave him in response to his request for a copy of the assessment was indecipherable to a layperson howell f 3d pincite n the district_court held that the assessment was invalid because the irs did not provide a copy of the record of assessment upon request id pincite the district_court held that the information given to him was indeed indecipherable to a layperson as to the character of the liability assessed and the date of assessment id pincite n but the court_of_appeals for the tenth circuit reversed holding that any failure by the irs to comply with its duty to provide the information did not render the assessment in this case invalid id pincite it reasoned that sec_6203 does not suggest that the validity of the assessment is affected by the failure of the irs to furnish a copy of the record of assessment id howell is distinguishable the eleventh circuit opinion in our case held that the internal_revenue_code required the irs to make a final administrative determination as a precondition of making an assessment romano-murphy v commissioner f 3d pincite such a requirement means that making an assessment without a final administrative determination is premature and as we have explained invalid another case referred to by the eleventh circuit opinion is philadelphia reading corp f 2d pincite see romano-murphy v commissioner f 3d pincite in that case the irs had completed an audit of the taxpayer’s returns for five tax years phila reading corp f 2d pincite the results of the audit were as follows for three of the years there were deficiencies totaling over dollar_figure million and for two of the years there were overpayments totaling almost dollar_figure million id thus over all five tax years there was a net deficiency of over dollar_figure million ie dollar_figure million minus dollar_figure million id the taxpayer and the irs reached a conditional closing_agreement whereby they agreed to the correctness of the deficiencies and overpayments and the taxpayer agreed to waive the statutory requirement that the irs issue a notice_of_deficiency before assessing the dollar_figure million of deficiencies id sec_6213 the closing_agreement was conditional on an irs official’s signing a schedule authorizing the overpayments phila reading corp f 2d pincite thus the closing_agreement was drafted such that the irs could back out the relevant irs official could decline to sign the overpayment schedule and then the irs would have to issue a notice_of_deficiency for the three deficiency years if it wanted to assess the deficiencies thus allowing the taxpayer to challenge the deficiencies in the tax_court id sec_6213 in date without sending a notice_of_deficiency and before its official signed the overpayment schedule the irs assessed the dollar_figure million in deficiencies phila reading corp f 2d pincite in date the irs official signed the overpayment schedule for the first overpayment year id pincite in date the irs official signed the overpayment schedule for the second overpayment year id pincite the irs then demanded the taxpayer pay the dollar_figure million net deficiency id pincite the taxpayer filed an injunction suit against the irs under sec_6213 giving the tax_court the power to enjoin an assessment of a deficiency made before the mailing of a notice_of_deficiency the taxpayer contended that the entire date assessment was premature because the irs had not then signed the overpayment schedule and therefore had not yet fulfilled the conditions of the waiver of the requirement that the irs mail a notice_of_deficiency before assessing a deficiency and had failed to issue a notice_of_deficiency with respect to the three deficiency years phila reading corp f 2d pincite the district_court enjoined the irs from collecting deficiencies in excess of the dollar_figure million net deficiency id pincite the taxpayer appealed arguing that the district_court should have enjoined the collection of the entire dollar_figure million of deficiencies id pincite the court_of_appeals held that although the assessment of the dollar_figure million of deficiencies was premature and invalid the district_court was correct in refusing to enter an injunction against the collection of the dollar_figure million assessment id pincite4 the court reasoned that under traditional rules of equity an injunction is available only if the person seeking it shows irreparable harm will occur if the injunction does not issue id pincite see also 795_f2d_976 11th cir same the court held that the failure of the irs to issue a notice_of_deficiency did not harm the taxpayer because the taxpayer had no interest in contesting the deficiencies in tax_court phila reading corp f 2d pincite philadelphia reading corp is distinguishable because there the district_court was exercising its power to issue an injunction in this case the tax_court is reviewing an administrative determination of the irs office of appeals under sec_6330 the eleventh circuit opinion cited gonzales f 3d pincite for the principles that agencies must comply with procedural requirements imposed by statute and agencies must respect their own procedural rules and regulations romano-murphy v commissioner f 3d pincite in gonzales f 3d pincite1 the court_of_appeals for the eleventh circuit held that chevron_deference was owed to the immigration and naturalization service’s policy for determining the validity of asylum applications by foreign minors in discussing the principle of chevron_deference the court observed that the courts owe some deference to executive policy does not mean that the executive branch has unbridled discretion in creating and in implementing policy executive agencies must comply with the procedural requirements imposed by statute see 415_us_199 94_sct_1055 39_led_270 agencies must respect their own procedural rules and regulations see id pincite see also 660_f2d_116 5th cir gonzales f 3d pincite this is the passage cited in romano-murphy v commissioner f 3d pincite we need not consider the application of these principles to this case because even without applying them we conclude that the assessment of the trust-fund-recovery penalty is invalid and that the office of appeals erred in upholding a proposed levy and a filing of tax_lien to collect the penalty in romano-murphy v commissioner f 3d pincite the eleventh circuit cited powell f 2d pincite for the proposition that the irs may not treat two similarly situated taxpayers differently in powell f 2d pincite the taxpayer made payments to the church of scientology in exchange for religious benefits the taxpayer alleged that because the irs permitted taxpayers of other religions to deduct payments in exchange for religious benefits he was entitled to a deduction for his payments to the church of scientology id pincite for the purpose of evaluating the government’s motion to dismiss the lawsuit for failing to state a claim upon which relief could be granted powell assumed to be true the taxpayer’s allegation that the irs permitted taxpayers of other religions to deduct payments in exchange for religious benefits id pincite w e must assume that individuals in other religions are permitted deductions for quid pro quo payments powell stated that under that assumption the taxpayer would be entitled to a deduction id pincite it reasoned the irs is not allowed to treat two similarly situated taxpayers differently id powell f 2d pincite distinguished 571_f2d_1371 5th cir aff’g 67_tc_37 in which the court_of_appeals for the fifth circuit held that a taxpayer has no right to the same erroneous treatment afforded to a similarly situated taxpayer powell f 2d pincite held that the deductions granted to taxpayers of other religions had not been established to be erroneous it is difficult to see how the facts in powell can be analogized to those of this case while it may be that the irs has made administrative determinations in response to letters submitted by persons similarly situated to romano-murphy it has not been established that the irs has issued favorable determinations to these taxpayers that were not erroneous see iddollar_figure and as for the general principle stated by powell f 2d pincite -- the irs is not allowed to treat two similarly situated taxpayers differently --the court_of_appeals for the eleventh circuit in 748_f2d_1465 n 11th cir acknowledged that the principle of equal treatment of taxpayers does not govern all situations in any event even without considering the principle of equal treatment we conclude that the assessment of the trust-fund-recovery penalty is invalid and that the office of appeals erred in upholding a proposed levy and a filing of tax_lien to collect the penalty finally we explain why we did not have an evidentiary hearing as part of this remand proceeding to gather evidence on the question of whether romano- murphy was specifically harmed by the irs by the error identified by the eleventh circuit opinion the eleventh circuit’s opinion did not specifically direct us to 18in other words if the irs had made a determination that a person similarly situated to romano-murphy was not liable for a trust-fund-recovery penalty and if this determination was erroneous then romano-murphy cannot rely on this determination because in the words of 571_f2d_1371 5th cir aff’g 67_tc_37 a taxpayer has no right to insist upon the same erroneous treatment afforded a similarly situated taxpayer in the past hold an evidentiary hearing on remand thus the question of whether to hold a hearing is left to our discretion neither the irs nor romano-murphy requested that the court hold an evidentiary hearing when they filed reports stating their views as to what action the court should take on remand in our view an evidentiary hearing is unnecessary the error identified by the eleventh circuit opinion is the type of error that should be judicially corrected even if romano- murphy did not suffer some specific harm thus it is not necessary to determine the existence or degree of the specific harm d summary the eleventh circuit opinion held that the internal_revenue_code commands that a final administrative determination with respect to a timely protest be made before assessment of the trust-fund-recovery penalty romano-murphy v commissioner f 3d pincite under the law of the eleventh circuit the irs handled romano-murphy’s case contrary to the command of congress in analogous circumstances we have held that the assessment was invalid and that the office of appeals erred in upholding the collection action freije v commissioner t c pincite that is the appropriate disposition of this case an order and decision will be entered that the notice_of_determination by the irs office of appeals is not sustained romano-murphy’s request for an injunction under sec_6330 during our consideration of this case on remand romano-murphy filed a motion seeking an injunction against further actions by the irs to collect the penalty sec_6330 provides that when a taxpayer requests a collection- review hearing the levy actions which are the subject of the requested hearing shall be suspended for the period during which such hearing and appeals therein are pending sec_6330 also provides t he beginning of a levy or proceeding during the time the suspension under this paragraph is in force may be enjoined by a proceeding in the proper court including the tax_court the tax_court shall have no jurisdiction under this paragraph to enjoin any_action or proceeding unless a timely appeal has been filed under subsection d allowing a person dissatisfied with the determination of the office of appeals after a collection-review hearing to appeal the determination to the tax_court and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates the background of romano-murphy’s request for an injunction is as follows romano-murphy mailed her request for a collection-review hearing on date the office of appeals received her request three days later on date on that same day the irs made a litigation freeze notation in its records as to romano-murphy’s liability for the trust-fund-recovery penalty on date the office of appeals held a conference with romano-murphy as part of its collection-review hearing on date it issued its summary notice_of_determination and on date it issued its final notice_of_determination romano-murphy appealed to this court we issued our opinion on date romano-murphy v commissioner tcmemo_2012_330 we entered the decision on date romano- murphy appealed the decision to the court_of_appeals for the eleventh circuit the eleventh circuit issued an opinion on date vacating our decision 816_f3d_707 the eleventh circuit opinion together with a judgment entered by the eleventh circuit on that same day constitutes the mandate of the eleventh circuit see fed r app p a providing that unless the court_of_appeals directs that a formal mandate issue the mandate consists of a copy of the judgment and a copy of the opinion the mandate is functionally the direction that the lower court must follow moore’s manual--federal practice procedure sec_28 a mandate is the appellate court’s order to the lower court following the determination of the appeal the date the mandate issues is the date the lower court may resume taking actions in the case 906_f2d_645 11th cir holding that district_court generally is without jurisdiction to rule in case on appeal until mandate has issued 584_f2d_594 2d cir the effect of the mandate is to bring the proceedings in a case on appeal in our court to a close and remove it from the jurisdiction of this court returning it to the forum whence it came the eleventh circuit’s mandate issued on april dollar_figure thus on that day the tax_court regained jurisdiction over the case the judicial appeal from the collection-review hearing was still pending and therefore levy actions by the irs were still statutorily suspended under sec_6330 despite this on date the irs removed the litigation freeze notation it had made in its records on date and on date the irs issued to romano-murphy a notice_of_intent_to_levy on her property to collect the second-quarter trust-fund- recovery penalty the letter stated this is a notice_of_intent_to_levy your property if you don’t call us immediately to make payment arrangements or pay the 19the judgment was entered on date the deadline for filing a petition for rehearing wa sec_45 days later on date see fed r app p a providing that in a civil case in which one of the parties is the united_states unless an order shortens or extends the time the petition for panel rehearing may be filed within days after entry of judgment id r c providing that a petition for rehearing en_banc must be filed within the time prescribed by rule for filing a petition for panel rehearing the mandate issued seven days after that on date see id r b providing that the mandate generally must issue seven days after the time to file a petition for rehearing expires amount due we may levy your property or rights to property and apply it to the dollar_figure you owe the notice stated that it satisfied the requirement of sec_6331 sec_6331 provides levy may be made upon the salary or wages or other_property of any person with respect to any unpaid tax only after the secretary has notified such person in writing of his intention to make such levy on date romano-murphy filed her motion asking this court to restrain the irs from collection activitiesdollar_figure upon receiving a copy of her motion the irs requested that the office of appeals re-establish the litigation freeze notation by date the irs’s internal records showed that the litigation freeze notation had been re-established the court has the authority to enjoin a levy during the pendency of the collection-review hearing at the irs office of appeals and during the pendency of the judicial proceedings to review the office’s determinations from the hearingdollar_figure however we are not convinced that an injunction is justified merely by the issuance of a notice of proposed levy such as the date notice issued by the 20she cited as authority sec_6213 21the authority to make such an injunction comes from sec_6330 not sec_6213 the provision romano-murphy cited the authority of the court to enjoin a levy is conditional upon the taxpayer’s filing a timely appeal under sec_6330 sec_6330 last sentence irs to romano-murphy see 231_fedappx_793 10th cir holding that notice_of_intent_to_levy does not justify injunction under sec_6330 see also 291_fsupp2d_635 n d ohio although romano-murphy alleged that the irs engaged in other collection activities besides the notice of proposed levy the only proof of other collection activities she submitted was a copy of an date letter from the irs that merely requested payment of the penalty and even if an injunction could be justified by the mere issuance of a notice of proposed levy an injunction is not necessary in this case for two reasons the irs has re- established a litigation freeze notation to stop its collection activities see humphries v irs u s tax cas cch para big_number at big_number s d fla holding injunction unnecessary despite irs bank levy allegedly violating sec_6330 because irs did not intend to issue any new levies and we are entering a decision in this case in which we do not sustain the office of appeals determination to uphold the levy proposed to collect the trust-fund-recovery penalty because an injunction is not necessary we will deny romano-murphy’s date motion to restrain the irs from collection activities jurisdiction on date we issued an order concerning the timing of romano- murphy’s petition in this case observing that the petition preceded the final notice_of_determination we ordered the parties to explain why despite this fact the court has jurisdiction over the case in response to the order romano- murphy and the irs both took the position that the tax_court has jurisdiction they postulated that the summary notice_of_determination which preceded the petition was the determination of the office of appeals for purposes of sec_6330 which allows a taxpayer to petition the tax_court within days of a determination under sec_6330 under the particular circumstances of this case we agree with this proposition the tax_court is a court of limited jurisdiction and the court may exercise jurisdiction only to the extent authorized by congress 85_tc_527 sec_6330 sets forth the issues that must be considered by the office of appeals in making its determination after a collection-review hearing sec_6330 provides that the taxpayer may within days of the determination file a tax_court petition for review of the determination and that the tax_court has jurisdiction with respect to such matter the tax court’s jurisdiction under sec_6330 depends on the issuance of a notice_of_determination and the filing by the taxpayer of a timely petition sec_6330 see 117_tc_122 on date romano-murphy filed a petition with this court and attached a copy of the summary notice_of_determination dated date although the petition was filed before the date final notice_of_determination the summary notice_of_determination is a valid determination under sec_6330 for purposes of determining the timeliness of the petition under the facts of this case by way of background the irs informs us that it issued the summary notice_of_determination in error it states that pursuant to irs procedures a summary notice_of_determination is issued to a taxpayer who has reached an agreement with appeals on the resolution of a case and has agreed to waive its right to judicial review according to the irs the office of appeals should not have issued the form to romano-murphy because no agreement had been reached between her and the office of appeals therefore the irs states the office of appeals did not follow irs procedures when it issued the summary notice_of_determination to her on date the irs states that instead of mailing a summary notice_of_determination on that date the office of appeals should have mailed romano-murphy a notice_of_determination in spite of this error the summary notice_of_determination in this case is a determination for purposes of sec_6330 because the notice meets all of the requirements of a valid notice_of_determination as set forth in the regulations under sec_6330 as contemplated by sec_6330 the summary notice_of_determination was issued at the conclusion of the collection-review hearing provided by the office of appeals after romano-murphy submitted timely hearing requests on august and date the office of appeals mailed to romano-murphy the required notices under sec_6320 and sec_6330 regarding her right to request a collection-review hearing on date she mailed to the irs a timely request for a collection-review hearing on date the irs office of appeals conducted a face-to-face hearing with her at the hearing the appeals officer reviewed the issues she raised and determined that she was liable for the trust-fund-recovery penalty for the taxable_period at issue moreover the summary notice_of_determination mailed to her on date met the requirements to be considered a valid determination under sec_301_6330-1 proced admin regs the description of a notice_of_determination is found in sec_301_6330-1 q a-e8 i proced admin regs which provides q-e8 how will appeals issue its determination a-e8 i taxpayers will be sent a dated notice_of_determination by certified or registered mail the notice_of_determination will set forth appeals’ findings and decisions it will state whether the irs met the requirements of any applicable law or administrative procedure it will resolve any issues appropriately raised by the taxpayer relating to the unpaid tax it will include a decision on any appropriate spousal defenses raised by the taxpayer it will include a decision on any challenges made by the taxpayer to the appropriate- ness of the collection action it will respond to any offers by the taxpayer for collection alternatives and it will address whether the proposed collection action represents a balance between the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary the notice_of_determination will also set forth any agreements that appeals reached with the taxpayer any relief given the taxpayer and any actions the taxpayer or the irs are required to take lastly the notice_of_determination will advise the taxpayer of the taxpayer’s right to seek judicial review within days of the date of the notice_of_determination see also sec_301_6320-1 q a-e8 i proced admin regs like the final notice_of_determination issued three weeks later the summary notice_of_determination set forth the office of appeals’ findings and decision to proceed with collection of the liability at issue the summary notice_of_determination stated that the irs had met the requirements of any applicable law or administrative procedure it addressed the issues appropriately raised by romano-murphy including her challenge to the trust-fund-recovery-penalty liability the summary notice_of_determination stated that after the face-to-face hearing the appeals officer determined that the trust-fund-recovery penalty was appropriate finally the summary notice_of_determination stated that the appeals officer’s determination--that the proposed collection action represented a balance between the need for the efficient collection_of_taxes and romano-murphy’s legitimate concern that any collection action be no more intrusive than necessary-- was proper in addition the summary notice_of_determination stated i understand that sec_6320 and sec_6330 require the office of appeals to issue a notice_of_determination after a cdp hearing those sections also allow me days to file a lawsuit with the appropriate court if i disagree with appeals’ determination as evidenced by romano-murphy’s filing of a petition after receiving the summary notice_of_determination she interpreted the summary notice_of_determination as her right to seek judicial review within days of the date of its issuance the court has jurisdiction to decide this case we explained in 127_tc_68 i f a taxpayer makes a timely request for a cdp hearing but the commissioner sends him something other than a notice_of_determination at its conclusion we don’t just say ‘no notice_of_determination no jurisdiction’ but we look to see whether what the irs sent out should be treated as a notice_of_determination for this proposition we cited 119_tc_252 which stated although the appeals officer concludes an equivalent_hearing by issuing a decision letter as opposed to a notice_of_determination the different names which are assigned to these documents are merely a distinction without a difference when it comes to our jurisdiction over this case where a hearing was timely requested the decision letter contains all of the information required by sec_301_6330-1 q a-e8 proced admin regs to be included in a notice_of_determination but for the fact that the decision letter ordinarily states in regard to most issues that a taxpayer may not as opposed to may seek judicial review of the decision fn ref omitted in ballard v commissioner tcmemo_2007_159 aff’d 310_fedappx_177 9th cir the taxpayer contended that irs letter cg constituted a valid notice_of_determination that conferred jurisdiction on the court under sec_6330 the court disagreed because none of the events described in sec_6330 that lead to a determination over which the court has jurisdiction had occurred the taxpayer had not received a notice of a right to a hearing there had been no timely request for a hearing and there had been no determination with respect to the hearing or request for hearing as required under sec_6330 the letter cg did not meet the description of a notice_of_determination found under sec_301_6330-1 proced admin regs by contrast the record in romano-murphy establishes that a notice of a right to a collection-review hearing a timely request for a collection-review hearing and a determination with respect to the hearing or request for hearing as required by sec_6320 and sec_6330 had occurred all of these findings and decisions were set forth in the summary notice_of_determination therefore the court has jurisdiction to decide this case to reflect the foregoing an appropriate order and decision will be entered
